Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's election of the invention of Group I (Claims 1-7) in the response to restriction requirement filed April 7, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The requirement is still deemed proper and is therefore made FINAL.
Groups II-III, Claims 8-15, are withdrawn for further consideration.

Applicant’s further election of the species of ethylene glycol diglycidyl ether in Claim 2, the species of diaminodiphenyl sulfone in Claim 3 and the species of carbon black in Claim 7. Now, Claims 1-7 are pending for consideration.


Claim Objections
Claim 3 is objected to because of the following informalities:  
In Claim 3 (line 1), Applicant is advised to replace “is, aniline” with – is aniline --.
In Claim 3 (line 4), Applicant is advised to replace “methanediamine methylphenyl diamine” with -- methanediamine, methylphenyl diamine --.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


5.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claim 3 (line 2), it is not clear what “dipropylenediamine” refers to. Applicant is advised to clarify it by explicitly showing its chemical structure.
	 
6.	Claim 3 would be allowable if rewritten to overcome the claim objection(s) and the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The patentability of the instant claim is set forth in paragraph 7 below.

Allowable Subject Matter
7.	Claims 1-2 and 4-7 are allowed.
	Chen (WO 2017 184136) discloses a multi-fluid kit for three-dimensional printing comprising a fusing agent containing water and a radiation absorber, a first reactive agent containing an epoxy compound having multiple epoxide groups and an amine. ([0012], [0015], [0017], [0035], [0042], [0049]-[0050], [0055] and Example]) However, Chen does not teach or fairly suggest the presently claimed first liquid in the epoxy compound and the second liquid in the amine that contains multiple amino groups.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

klp
July 23, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765